Drawings
The drawings filed on 3/24/2020 are accepted by the Examiner.

EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative and in Applicant submitted proposed examiner amendment through email, Brian Miller, on 2/10/2022 and 2/11/2022 respectively. 

The claims are amended as follows:
See attached document for claim amendments.

The following is an examiner’s statement of reasons for allowance: 
The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1 and 11, when taken in the context of the claim, specific to the limitations of receiving a first set of instructions that implements a function for accessing a hardware intrinsic and causes invocation of a method handle…determining one or more characteristics of a hardware platform upon which the virtual machine is executing, selecting, based on the determined characteristics, one or more items that enable access to the hardware intrinsic, invoking a make intrinsic method with one or more arguments that specify a callback that 
At best, the prior art of record specifically Gschwind et al. (US PGPUB 2016/0048417 A10 teaches description of definition of function for accessing a hardware intrinsic (paragraphs 8,76 and 91-92) wherein the definition includes name and type of the function (paragraphs 96-97) selecting a set of machine instructions when executed cause the hardware platform to perform the hardware intrinsic (paragraph 92), generating a second set of instructions (paragraph 92-95), executing the emulated intrinsic of the second set of instructions when invoking and executing the intrinsic of the original system X architecture (paragraph 92, 95); and Blandy et al. (US PAT 6799262) teaches detecting one or more characteristics of a hardware platform upon which the virtual machine is executing during JIT compilation (col. 5 lines 10-27) .  
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the application, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 11 as a whole.
Thus, claims 1 and 11 are allowed over the prior arts of record.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Lu whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 8 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199